DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-14 are pending and examined.

Specification

The amendment filed 2/07/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant has amended the specification to include “SEQ ID NO:1” as an identifier for what appears to be a nucleic acid sequence. The newly submitted sequence listing indicates that SEQ ID NO:1. Applicant appears to have redefined a nucleic acid sequence as an amino acid sequence. There is no explicit or implicit support for the additional subject matter added to the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 both recite “SEQ ID NO:1” which id define by the sequence listing to be an amino acid sequence. “B” is defined to be a “pyrimidine or purine nucleic acid base” in both claims 2 and 10 from which claims 3 and 4 depend from respectfully. Prior to the amendment filed 2/7/2022 referring to SEQ ID NO:1, it appears that the sequence recited in claims 3 and 4 was a nucleic acid sequence (the claim also recites “5’-3’ which is used to designate the direction of a nucleic acid molecule and also since claim 1 recites “antisense oligonucleotide”). Indeed, even if the recited sequence was intended to be a nucleic acid sequence the claim would still be unclear since “B” is defined to be a “pyrimidine or purine nucleic acid base” which cannot comprise an oligonucleotide since oligonucleotides are comprised of nucleic acid bases.
Claims 3 and 11 both recite “+G*+T*+T*G*A*G*A*T*A*G*C*A*+T*C*+A*G”. The symbols “+” and “*” are not defined in the claims nor in the specification. One in the art is left to make assumptions as to what the symbols are meant to represent.
Claims 4 and 12 both recite “wherein the therapeutic agent” in line one. There is no antecedent basis for the term “therapeutic agent” in the claims. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8-10, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klar et al (US20200283764).
Klar et al have disclosed the use of pharmaceutical compositions comprising antisense oligonucleotides comprising LNA modified nucleotides in the treatment of obesity related conditions. See for example, paragraphs 8-12, 15, 29, 30, 36, 38, and 39, and claim 13, and Tables 1 and 2.

Claim(s) 1, 4-9, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donovan et al (US20170198032).
Regarding Claim 1, Donovan et al disclose a method for treatment of obesity and obesity-related metabolic diseases in animals (methods for treating conditions that involve impaired: signaling between a motor neuron, Para. [0006]; the subject has a metabolic disease selected from the group consisting of type I diabetes, type II diabetes, obesity, Para. [0011]; a human subject, Para. [0015]) which method comprises increasing the animal's metabolic function by 
Regarding Claim 4, Donovan et al disclose the method of claim 1, wherein the therapeutic agent is administered orally (administered, preferably orally, Para. [0328).
Regarding Claim 5, Donovan et al disclose the method of claim 1, wherein the antisense oligonucleotide is administered in a dose of between 1 mg/kg and 20 mg/kg based on the patient's weight in kg (an initial candidate dosage can be about 2 mg/kg, Para. (0367).
Regarding Claim 6, Scholar Rock discloses the method of claim 5, wherein the dose is administered once per day (administered once a day, Para. [0242]; an exemplary dosing regimen comprises administering an initial dose of about 2 mg/kg, Para. [0367)).
Regarding Claim 7, Donovan et al disclose the method of claim 5, wherein treatment is continued daily for 30 days (administered to the human subject for about 1-30 days, Para. [0052]; administered once a day, Para. [0242)).
Regarding Claim 8, Donovan et al disclose the method of claim 1, wherein the animal is a human (Pharmaceutical compositions described herein are suitable for administration to human patients, Para. [0392]), and the disease is muscle loss due to deconditioning (the myopathy is a secondary myopathy, in which muscle loss or dysfunction is secondary to a disease pathology. In some embodiments, secondary myopathy comprises denervation, Para. [0398)).

Regarding Claim 12, Donovan et al disclose the formulation of claim 9, wherein the therapeutic agent is in a pharmaceutically acceptable carrier selected form the group consisting of a tablet (the pharmaceutical compositions described herein can be in unit dosage forms such as tablets, Para. [0322}).
Regarding Claim 13, Donovan et al disclose the formulation of claim 9, wherein the antisense oligonucleotide is in a unit dosage form (the SMN2 splice corrector is an antisense molecule, Para. [0014]; The pharmaceutical compositions described herein can be in unit dosage forms, Para. (0322]).
Regarding Claim 14, Donovan et al disclose the formulation of claim 9, wherein the disease is selected from the group consisting of nonalcoholic fatty liver disease, metabolic syndrome, Duchenne muscular dystrophy (DMD), diabetes, cancer recovery, muscle loss due to deconditioning, hypertension, nonalcoholic steatohepatitis (NASH), dyslipidemia and obesity (the myopathy is a secondary myopathy, in which muscle loss or dysfunction is secondary to a .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donovan et al (US20170198032) in view of Bleicher et al (WO20180198032).
Donovan et al is relied upon as above in rejecting claims 1, 4-9, and 12-14. Donovan et al have not taught the use of LNA modifications in the antisense compounds of their invention.
Donovan et al disclose the method of claim 1 and compound of claim 9. Donovan fails to explicitly disclose wherein the antisense oligonucleotide has a structure defined by the LNA formula of the instant claim 2 wherein B is a pyrimidine or purine nucleic acid base, an analogue thereof, X and Y are identical or different, and each represents a hydrogen atom, an alkyl group, an alkenyl group, an alkynyl group, a cycloalkyl group, an aralkyl group, an aryl group, an acyl group, or a silyl group, or an amidite derivative thereof.
However, Bleicher et al is in the field of LNA oligonucleotides as antisense drugs (Abstract) and teaches antisense oligonucleotides that have a structure shown in instant claims 2 and 10, wherein B is a purine nucleic acid base analogue, X is hydrogen, Y is hydrogen (The 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Donovan et al with the teaching of Bleicher et al for the purpose of extending the half-life and improve the pharmacokinetics of antisense oligonucleotides (Bleicher et al, Pg. 2, Lns. 7-9).
The invention a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.


The following prior art is made of record and not relied upon, but is considered pertinent to applicant's disclosure.
 McSwiggen et al (US20090099117) have taught antisense/siNA compounds comprising a sequence corresponding to a nucleic acid that has a sequence recited in claims 3 and 11, however is not applicable as prior art in view of the issues under 35USC112(b) above. Clarification of the claimed subject matter of claims 3 and 11 may provide for applicability of McSwiggen as prior art.
US20120129917 and US20090209625 both teach the use of LNA modified antisense oligonucleotides in treating obesity related disease, however, the closest prior art is applied above.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635